Wells, J.
— The act of February 12, 1824, c. 254, § 2, makes the selectmen, town clerk and treasurer, for the time being, of every town in the State, where no other provision has by law been made, a body corporate, and trustees of the ministerial and school funds, with the powers incident to such corporations. Among the powers enumerated is that of having a common seal. It is also provided, that the trustees shall annually elect a president, clerk and treasurer, that the treas*235urer shall give bond with sufficient sureties, in the opinion of the trustees, for the faithful discharge of his trust, and the clerk shall be sworn to the faithful performance of his duty.
The trustees have been regarded as a corporation. Trustees of ministerial and school fund in Levant v. Parks, 1 Fairf. 441; 3 Fairf. 381.
If a deed, signed by a majority of the selectmen, town clerk and treasurer, would be valid, ratione officii, the deed under which the petitioner claims, not having been signed by the town clerk, one branch of the board of trustees, cannot have the effect of a conveyance.
The third section of the act provides, “ that said trustees shall have power to sell and convey all the ministerial and school lands belonging to their respective towns, &c. And any deed duly executed by the treasurer of said board, by direction of said trustees, shall be good and effectual in law, to pass the estate described in such deed of conveyance.”
One of the persons who signs the deed describes himself as treasurer of Stetson. But it is the treasurer of the board, chosen by the trustees, not the treasurer of the town, who is empowered to execute the deed.
The deed not having been properly executed, it is not necessary to consider the other question presented in the case, and the petitioner must become nonsuit.